Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The previous double patenting rejection is withdrawn as a result of the amendments to the claims pending in the current application and the corresponding application. 
Claims Status
Claims 1-16 are pending and stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 2017/0054328 A1, hereinafter JUNG) in view of WALEY et al (US 2018/0041060 A1, hereinafter WALLEY).

    PNG
    media_image1.png
    733
    1112
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    743
    media_image2.png
    Greyscale



As per claim 1, JUNG discloses a terminal device, comprising: 
a receiving coil, configured to receive a wireless charging signal (See Fig.4, Item#425-1, and Pars.15 and 124, disclose a receiving circuit for receiving wireless power from an external charger); 
a wireless charging module, configured to perform a wireless charging to a battery based on the wireless charging signal received by the receiving coil (See Fig.4, Items#425-2 and 430 Pars.15, 124 and 134, disclose a wireless power received from external device 42 and used to charge the battery 410); 
an inverter circuit, configured to generate an alternating current signal based on a power supply voltage provided by the battery (See Par.124, disclose that the wireless interface can either receive wireless power to charge the battery or receive power from the battery and provide it to the external device wirelessly via coil 425-1, this means that there is an inverter implicitly included such that the battery DC output is converter to AC which can be wirelessly transmitted via the coil interface 425-1); 
a transmitting coil, configured to transmit a wireless charging signal to an outside based on the alternating current signal (See Par.15, discloses “a first conductive pattern and a second conductive pattern positioned in the housing, the first and second conductive patterns electrically connected with the circuit and configured to wirelessly transmit power to an outside of the electronic device or receive the power from an external source”).  However JUNG does not disclose a control module, wherein the control module is a charging integrated circuit IC configured to receive an output voltage of the wireless charging module and generate a charging voltage of the battery, the charging IC is arranged on a first wireless charging channel of the terminal device, and the first wireless charging channel is referred to as an ordinary wireless charging channel; and a second wireless charging channel, wherein the second wireless charging channel is at least one of: configured to charge the battery by using the output voltage of the wireless charging module as the charging voltage of the battery; or provided with a step-down circuit, the step-down circuit being configured to step down the output voltage of the wireless charging module to obtain an output voltage of the second wireless charging channel and to charge the battery based on the output voltage of the second wireless charging channel, the second wireless charging channel is referred to as a fast wireless charging channel.
WALEY discloses a charger (See Fig.1, Item#120) for a terminal device (See Fig.1, Item#130 discloses a terminal device comprising a phone) the charger comprising a control module (See Fig.2, Item#122, discloses a controller), wherein the control module is a charging integrated circuit IC configured to receive an output voltage of the adapter module and generate a charging voltage of the battery, the charging IC is arranged on a first wireless charging channel of the terminal device (See Par.39, discloses the charge controller receives the input charge voltage and controls the charging to be conducted in the current mode or voltage mode  and supplies the output to charge the battery of the terminal device “Vbat”), and the first wireless charging channel is referred to as an ordinary wireless charging channel (See Par.34, discloses a fast charge path and a slow charge path, Also Par.39, discloses the fast charging is through 123 and 124 and the buck converter 121, while the slow charging is through the path of controller 122. Par.39 discloses that in fast charging switches 123 and 124 are both on); and a second wireless charging channel (See Fig.2, Items#121 and 124, disclose a second channel comprising a buck converter and a switch), wherein the second wireless charging channel is at least one of: configured to charge the battery by using the output voltage of the wireless charging module as the charging voltage of the battery; or provided with a step-down circuit (See Fig.2, Item#121 and Par.31, disclose an inductive buck converter 121), the step-down circuit being configured to step down the output voltage of the wireless charging module to obtain an output voltage of the second wireless charging channel and to charge the battery based on the output voltage of the second wireless charging channel (See Par.32, discloses the step-down converter steps down the voltage and uses the output to charge the battery via switch 124), the second wireless charging channel is referred to as a fast wireless charging channel (See Par.39, discloses the pass gates 123 and 124 may be turned on (and kept on) for the fast charge mode, thereby minimizing any switching losses through the pass gates 123 and 124, Par.26 disclose adapter maybe a wireless charging adapter and the interface 140 maybe a wireless charge reception interface).
JUNG and WALEY are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by using the multipath charger to receive the wireless output of the wireless power reception system and provide charging power to the battery for the benefit of reducing energy losses (See Par.32, discloses the charger architecture reduces losses).

As per claim 13, JUNG discloses a charging control method for a terminal device, the charging control method comprising: 
receiving a wireless charging signal (See Fig.4, Item#425-1, and Pars.15 and 124, disclose a receiving circuit for receiving wireless power from an external charger/device); 
performing a wireless charging to a battery in a terminal device based on the wireless charging signal received (See Fig.4, Items#425-2 and 430 Pars.15, 124 and 134, disclose a wireless power received from external device 42 and used to charge the battery 410); 
generating an alternating current signal based on a power supply voltage provided by the battery (See Par.124, disclose that the wireless interface can either receive wireless power to charge the battery or receive power from the battery and provide it to the external device wirelessly via coil 425-1, this means that there is an inverter implicitly included such that the battery DC output is converter to AC which can be wirelessly transmitted via the coil interface 425-1); and 
transmitting a wireless charging signal to the outside based on the alternating current signal (See Par.124, discloses “The wireless interface 425 may include a coil 425-1 (also known as a “conductive pattern”) and a transmit/receive integrated chip (TRX IC) 425-2 and the wireless interface 425 may wirelessly transmit or receive power from a second external device 42 through the conductive pattern 425-1 and the TRX IC 425-2”). However JUNG does not disclose the terminal device having a first wireless charging channel and a second wireless charging channel, wherein the first wireless charging channel is provided with a charging IC configured to receive an output voltage of a wireless charging module of the terminal device and generate a charging voltage of a battery, wherein the first wireless charging channel is referred to as an ordinary wireless charging channel, wherein the second wireless charging channel is at least one of (a) configured to charge the battery by using the output voltage of the wireless charging module as the charging voltage of the battery; or (b) provided with a step-down circuit configured to step down the output voltage of the wireless charging module to obtain an output voltage of the second wireless charging channel and to charge the battery based on the output voltage of the second wireless charging channel, wherein the second wireless charging channel is referred to as a fast wireless charging channel.
WALEY discloses a charger (See Fig.1, Item#120) for a terminal device (See Fig.1, Item#130 discloses a terminal device comprising a phone) the charger comprising a control module (See Fig.2, Item#122, discloses a controller), wherein the control module is a charging integrated circuit IC configured to receive an output voltage of the adapter module and generate a charging voltage of the battery, the charging IC is arranged on a first wireless charging channel of the terminal device (See Par.39, discloses the charge controller receives the input charge voltage and controls the charging to be conducted in the current mode or voltage mode  and supplies the output to charge the battery of the terminal device “Vbat”), and the first wireless charging channel is referred to as an ordinary wireless charging channel (See Par.34, discloses a fast charge path and a slow charge path, Also Par.39, discloses the fast charging is through 123 and 124 and the buck converter 121, while the slow charging is through the path of controller 122. Par.39 discloses that in fast charging switches 123 and 124 are both on); and a second wireless charging channel (See Fig.2, Items#121 and 124, disclose a second channel comprising a buck converter and a switch), wherein the second wireless charging channel is at least one of: configured to charge the battery by using the output voltage of the wireless charging module as the charging voltage of the battery; or provided with a step-down circuit (See Fig.2, Item#121 and Par.31, disclose an inductive buck converter 121), the step-down circuit being configured to step down the output voltage of the wireless charging module to obtain an output voltage of the second wireless charging channel and to charge the battery based on the output voltage of the second wireless charging channel (See Par.32, discloses the step-down converter steps down the voltage and uses the output to charge the battery via switch 124), the second wireless charging channel is referred to as a fast wireless charging channel (See Par.39, discloses the pass gates 123 and 124 may be turned on (and kept on) for the fast charge mode, thereby minimizing any switching losses through the pass gates 123 and 124. Par.26 disclose adapter maybe a wireless charging adapter and the interface 140 maybe a wireless charge reception interface).
JUNG and WALEY are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by using the multipath charger to receive the wireless output of the wireless power reception system and provide charging power to the battery for the benefit of reducing energy losses (See Par.32, discloses the charger architecture reduces losses).

As per claim 2, JUNG and WALEY disclose the terminal device of claim 1 as discussed above, further comprising: a universal serial bus (USB) On-The-Go (OTG) interface (See JUNG, Fig.4, Item#421, and Par.130, discloses an OTG interface to connect with an OTG device), wherein the 
	
As per claims 3 and 14, JUNG and WALEY disclose the terminal device of claims 2 and 13 as discussed above, wherein one end of the control module is electrically connected to the battery (See JUNG, Fig.4, Item#436, discloses a control logic electrically connected to the battery 410), the other end of the control module is electrically connected to the USB OTG interface and the inverter circuit through a load switch (See JUNG, Fig.4, Item#436, discloses a control logic circuit connected to OTG interface 421-1 , discloses as USB in Par.124 via switch #432), and the control module controls the battery to provide the power supply voltage for the USB OTG device or for the inverter circuit through the load switch (See JUNG, Par.134, discloses the control logic selectively transmits the power of the battery 410 to the OTG interface 421 or to the wireless interface 425).

As per claims 4 and 15, JUNG and WALEY disclose the terminal device of claims 2 and 14 as discussed above, wherein the control module is further configured to:
before controlling the battery to provide the power supply voltage for the inverter circuit, determine whether a USB OTG device is connected to the USB OTG interface (See JUNG, Fig.6, Step#604 and 618, disclose detecting the devices connected to the electronic device and determining that a wireless power receiving device and an OTG device are both connected to the electronic device); however JUNG does not disclose in response to determining that a USB OTG device is connected to the USB OTG interface, control the terminal device to generate prompt information for prompting a user to disconnect the USB OTG device from the USB OTG interface (JUNG discloses as shown in Fig.6, step#618 and Par.187 to provide power to the wireless receiving device and the OTG device at the same time). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUNG such that the user is prompted to disconnect the OTG device before wireless charging is performed for the benefit of giving priority to the wireless charge receiving device.
As per claim 5, JUNG and WALEY disclose the terminal device of claim 2 as discussed above, wherein the control module is a charging integrated circuit (IC) with an OTG function (See JUNG, Fig.4, Item#436, discloses a control logic which controls the OTG function of the electronic device 430, also Par.247, discloses the logic circuit can be an integrated circuit).

As per claims 6 and 16, JUNG and WALEY disclose the terminal device of claims 5 and 14 as discussed above, wherein the charging IC is configured to: in response to receiving an instruction of enabling a wireless transmission function of the terminal device, receive and boost a voltage of the battery, and transmit the voltage boosted to the inverter circuit by using the voltage boosted as the power supply voltage of the inverter circuit (See JUNG, Fig.5F and Par.160, discloses “When a wireless power receiving device is connected to a wireless interface 525, a control logic 560 may control a switch group 562 to boost a voltage of first power from a battery 510 supplied through a charging switch 564 into a voltage of second power”).

As per claim 7, JUNG and WALEY disclose the terminal device of claim 5 as discussed above, wherein the charging IC is further configured to: receive an output voltage of the wireless charging module; and perform at least one of constant voltage or constant current control on the output voltage of the wireless charging module to generate a charging voltage of the battery (See Par,133, discloses a constant current tor constant voltage charging control done by the control logic 436 to charge the battery 410).

As per claim 8, JUNG and WALEY disclose the terminal device of claim 7 as discussed above, comprising: the output voltage or an output current of the second wireless charging channel, wherein the wireless charging module is further configured to perform a wireless communication with a wireless charging apparatus based on the at least one of the output voltage or the output current of the second wireless charging channel detected by the detection circuit to adjust a transmitting power of the wireless charging apparatus, such that the at least one of the output voltage or output current of the second wireless charging channel match at least one of a charging voltage or a charging current presently required by the battery (See WALEY, Pars.31-33, disclose the output received at the charger 120 is sensed and fed back to the adapter controller 112 such that the output of the adapter is adjusted and losses are reduced by raising the voltage and lowering the current to satisfy the charging power at lower current, Par.33, discloses that the charging current is monitored “at an intermediate node along a conduction path to the battery 133 inside the electronic device 130 in other implementations. Pars.25-26 disclose the communication between the adapter 110 and the electronic device 130 may coexist through a dedicated transmission path”).

As per claim 9, JUNG and WALEY disclose the terminal device of claim 7, comprising: 

As per claim 10, JUNG and WALEY disclose the terminal device of claim 9 as discussed above, wherein the step-down circuit is a BUCK circuit or a charge pump (See WALEY, Fig.2, Item#121 and Par.31, disclose “an inductive buck converter 121”).
As per claim 12, JUNG and WALEY disclose the terminal device of claim 1 as discussed above, wherein the receiving coil and the transmitting coil are the same coil (See JUNG, Fig.4, and Par.124 Item#425-1 discloses a coil and 425-2 discloses a transmit/receive integrated chip). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view CHO (US 2016/0204620 A1, hereinafter CHO).
As per claim 11, JUNG discloses the terminal device of claim 1 as discussed above, however JUNG does not disclose wherein the inverter circuit is a bridge inverter circuit.
CHO discloses a wireless power transmitter comprising an inverter circuit wherein the inverter circuit is a bridge inverter circuit (See Fig.2, Item#20 and Par.56, discloses the inverter can be a half-bridge or full-bridge inverter).
JUNG and CHO are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUING with that of CHO by using a full bridge inverter for the benefit of increasing the output power capability of the terminal.

Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot in view of the new grounds of rejection. The examiner provided a new reference “WALEY” to address the added limitations of a first ordinary wireless charging channel and a second fast wireless charging channel. WALEY disclosed architecture is for the benefit of reducing the losses associated with conversion in the charging circuit. The examiner advises the applicant to remove the language “referred to as an ordinary wireless charging channel” (emphasis added) in amended claims 1 and 13 to avoid ambiguity. The examiner further advises the applicant to move the description of the second channel as a “fast wireless charging channel” to be placed before the alternative “or” clause so it is clear that the second channel is always a fast charging channel and not only when the option of the step-down circuit is fulfilled. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859